Citation Nr: 1452264	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to November 1949 and from December 1950 to July 1952.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran submitted a claim for entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability, in July 2008.  The Veteran asserted he incurred this disability as a result of an in-service motor vehicle accident in 1951.  The RO denied his claim in a February 2009 rating decision and the Veteran perfected this appeal.

This matter was remanded in June 2014 to obtain a supplemental medical opinion with sufficient reasoning from J.U., M.D., a VA staff physician who had previously provided a number of opinions in this case, on whether the Veteran's right shoulder disability was proximately due to or the result of his service connected left shoulder disability.  In the alternative, if Dr. J.U. was unavailable, the remand required a new examination and opinion.

In July 2014, Dr. J.U. provided a supplemental opinion regarding whether the Veteran's right shoulder disability was due to or was aggravated by the Veteran's service connected left shoulder disability.  Dr. J.U. stated, "I cannot render this opinion without resorting to mere speculation.  An orthopedic specialist would have [the] necessary expertise to render this opinion."  Thereafter, the RO afforded the Veteran a new VA examination which was conducted by a nurse practitioner.  After reviewing the Veteran's claims file and performing a physical examination, the nurse practitioner opined that the Veteran's right shoulder condition was "less likely than not" proximately due to or the result of the Veteran's service connected left shoulder condition.  The nurse practitioner reasoned that medical literature did not support that overcompensation or overuse of one shoulder to protect the opposite shoulder could cause arthritis and that shoulder problems develop and can be caused by everyday wear and tear, injury, or the natural process of aging.

In a November 2014 statement from the Veteran's representative, the representative argued that the Appeals Management Center (AMC) failed to follow the Board's latest remand instructions.  Specifically, the representative argued that the examining doctor was unable to render an opinion without resorting to speculation and that the opinion stated an orthopedic doctor would be able to provide an opinion.  The representative contended that the AMC failed to follow the Board's instructions by instead obtaining a new examination and opinion from a nurse practitioner, who does not have the special expertise to provide an opinion on the Veteran's orthopedic/neurological condition.

In remanding this appeal, the Board notes that VA is not prohibited from having nurse practitioners conduct examinations.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, whether that is a doctor, nurse practitioner or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that a nurse practitioner is generally competent to provide medical diagnoses, statements, and opinions under 38 C.F.R. §3.159(a)(1)).  However, Dr. J.U.'s July 2014 supplemental opinion conceded the inability, due to lack of personal expertise, to render an opinion without resorting to speculation.  While the opinion of a nurse practitioner is generally considered competent evidence, in light of Dr. J.U.'s statement that an orthopedic doctor would have the necessary expertise to render the required opinion, and considering that VA certainly has orthopedic doctors available to provide such an opinion, the Board finds that a remand is required to provide the Veteran with a new VA examination and opinion from an orthopedic doctor.  See Daves v. Nicholson, 21 Vet. App. 46, 51-2 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).
Additionally, as the record does not include a medical opinion with adequate supporting rationale for direct service connection for the Veteran's right shoulder disability, the examiner must also address this in the new examination and opinion.

Accordingly, the case is remanded for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a new VA examination by an orthopedic doctor to determine whether any previously or currently diagnosed right shoulder disability is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.  

Following a review of the service and postservice medical records, as well as the claims file, the examiner must address both direct service connection and secondary service connection and must specifically state: (A) whether the Veteran's right shoulder disability is related to his military service, to include as due to a motor vehicle accident occurring in approximately 1951, and (B) whether the Veteran's right shoulder disability was proximately caused or aggravated by the Veteran's service-connected left shoulder disability, to include as due to "overcompensation."  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must thoroughly explain why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedure at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

